DETAILED ACTION
An amendment, amending claim 1, was entered on 8/15/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that neither Nowak nor Krech disclose bombarding particles into a coating in such a manner that a hierarchical pattern of particles with varying depths results.  This is not persuasive.  Nowak teaches a process of embedding particles in a substrate wherein the particles are embedded to define a distribution of depths (see, e.g., Fig. 1).  While Nowak fails to teach that this embedding is achieved by bombarding, Krech teaches that particles can be embedded into a substrate by spray impinging (i.e. claimed forcibly bombarding) the particles into the substrate.  Thus Nowak, as modified by Krech, teaches bombarding particles into a coating in such a manner that a hierarchical pattern of particles with varying depths results.
Applicant also argues that neither Nowak nor Krech teaches adjusting the viscosity of the deformable layer in tandem with particle bombardment parameters.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2014/0162022) in light of Krech (US 6,024,824).
Claims 1-4 and 7-10: Nowak teaches a process of fabricating a hydrophobic coating on a solid surface having a layer-integrable material (Abst.) comprising the steps of: depositing a hardenable material (i.e. claimed deformable) in fluid form (¶ 0109) to form a layer onto the surface of the solid substrate (¶ 0116); embedding nanoparticles of silica having a particle size of 5-50 nm in the hardenable material (¶¶ 0116, 0106, 0021); and solidifying the hardenable material to form an epoxy layer integral with the substrate (¶¶ 0101, 0116), wherein at least a portion of the particles are embedded to a threshold depth within the epoxy matrix prior to solidification (Fig. 1; ¶ 0099) and upon solidification the plurality of particles have a hierarchical morphology such that a portion of the particles are exposed on the surface and a portion are fully embedded (Fig. 1).
Nowak teaches that the particles are embedded at different depths below the surface so as to define a distribution of particles having a complex morphology in the deformable layer (Fig. 1), but 
fails to teach that the particles are embedded by forcibly embedding the particles.  Krech teaches a process of embedding ceramic particles in a deformable polymer layer at varying depths and explains that such a process can be performed by spraying the particles into the polymer layer (i.e. claimed forcibly spraying) (8:38-41; 9:28-50).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected forcibly spraying as the means for embedding the particles of Nowak at varying depths within the deformable layer with the predictable expectation of success.
With respect to the threshold depth, Nowak teaches that the particles are embedded at depths that range from the surface of the matrix down to the bottom of the matrix (see Fig. 1).  Nowak also teaches that the particles have a size of about 50 nm (¶ 0031) and the matrix has a thickness of, e.g., 10 microns (¶ 0018).  This corresponds to a range of threshold depths from 0 times the size of the particles to 200 times the size of the particles.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a threshold depth of about 0.25-100 times the size of the particles with the predictable expectation of success.
Nowak also teaches that the viscosity of the hardenable material is adjusted (see, e.g., ¶ 0117 which discusses viscosity modifiers), but modified Nowak fails to teach that the viscosity is modified in tandem with bombardment properties.  Lyle teaches a process of embedding particles in a surface layer and explains that the depth to which individual particles penetrate into the layer is governed by the viscosity of said layer along with the pressure at which the particles are applied (5:10-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the viscosity of the layer in tandem with the pressure at which the particles are applied (i.e. claimed bombardment parameters) in order to have controlled the depth to which the particles would have embedded in the process of Nowak.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak, Krech and Lyle in light of Xiu et al. (US 2009/0011222).
Claims 5 and 6:  Nowak fails to discuss the particle size distribution.  Xiu teaches a process of forming a hydrophobic layer by embedding silica particles in a matrix (¶¶ 0129-0130; Abst.) wherein the silica particles have a multi-modal size distribution having sizes of 350, 550 and 850 nm (i.e. 1-50% from an average value) (¶ 0106) and explains that this multi-modal size distribution significantly increases the hydrophobicity (¶ 0152).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the multi-modal size distribution of Xiu in the process of Nowak in order to have increased the hydrophobicity with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712